Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending in this application in response to the amendment and remarks filed on May 11, 2021.  Claims 1, 4 and 7 are currently amended.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Applicant’s Remarks
With respect to the benefit of foreign priority:
Applicant states that the Patent Office has retrieved the certified copies of the foreign priority document on December 10, 2019 and Examiner acknowledges it. See Remarks at 7.
Examiner disagrees. The certified copy of foreign priority document retrieved is not in English. A certified translation is required to provide evidence to support Applicant’s claimed invention “should” Applicant desires to obtain the benefit of foreign priority.  Please See MPEP 2304.01(c).
With respect to claim objections and 35 U.S.C. §112(b) rejections:
Applicant’s claim amendments filed 05/11/2021 overcame the objections and 112b rejections, therefore the objections and rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) rejections:
	Applicant argues that Tanaka fails to teach “calculate a first set of features” and “calculate a second set of features” based on monitored data. See Remarks at 9-10.
See Spec at 1). For this reason, Tanaka teaches the first set of features are calculated based on the detected values and the second set of features are calculated by using the features in the first set as presented in the 102(a)(1) rejections as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2005/0006344).

With respect to claims 1, 4, and 7, Tanaka teaches a state prediction apparatus (multivariate analysis 200, fig.2) that predicts a state of a plasma processing apparatus (deciding a cause of abnormality of the plasma processing apparatus 100, par.0051; predicting an abnormality of plasma processing apparatus 100 with a control parameter 
a calculation unit (calculation means 206 of multivariate analysis means 200, fig.2) configured to 
calculate a first set of features that indicates the state of the plasma processing apparatus based on monitored data of the plasma processing apparatus in a normal state (average value, maximum value, a minimum value and variance value are calculated based on the detection values, par.0059, detection values of at least the measured/detected parameter signal 204, par.0052, detection values of the states of the plasma processing apparatus 100, par.0053); and 
calculate a second set of features that indicates the state of the plasma processing apparatus based on the monitored data of the plasma processing apparatus, wherein the features in the second set are calculated by using the features in the first set (calculate characteristic numbers and vectors based on the calculated average value, maximum value, a minimum value and variance value, par.0059), 
a model that predicts the state of the plasma processing apparatus is generated (principal component analysis as a predictive modeling to calculate the characteristic numbers and vectors based on the calculated average value, maximum value, a minimum value and variance value, par.0059) by using a subset of the first set of features, which is composed of same kind of features selected in descending order of the calculated features in the second set (characteristic numbers express the sizes of a variances of the analysis data and are defined as a first principal component, a second principal component, . . . , the ath principal component in a descending order of the characteristic numbers, par.0060), and 
the state of the plasma processing apparatus is predicted by using the generated model (state parameter of the plasma apparatus is predicted by means 207 of multivariate analysis means 200, fig.2, where a model is formed by the multivariate analysis and a prediction analysis result based on abnormal values, par.0053-0054).  



With respect to claim 2, Tanaka teaches wherein the generated model is regenerated each time the state of the plasma processing apparatus is predicted (calculating differences between analysis data and other analysis data with respect to parameters by accumulating normalized regression coefficients, par.0094).  

With respect to claims 3, 6, and 9, Tanaka teaches wherein the calculated features in the second set are each a value obtained by dividing a value, which is obtained by subtracting an average value of the features in the first set in a plurality of plasma processings from the features in the second set, by a standard deviation of the features in the first set in the plurality of plasma processings (subtracts average values of the rows from the values of the rows, and the scaling operation is an operation process which divides the values of the rows by standard deviations of the rows, par.0110).  
 
With respect to claims 5 and 8, Tanaka teaches wherein any position in the semiconductor manufacturing apparatus is the processing chamber or the transfer chamber (deciding a cause of abnormality in a plasma processing apparatus which performs a plasma processing to an object to be processed in a processing chamber, par.0013-0014).  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2007/0162172; US 6,658,423; and US 2020/0243359.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        May 21, 2021